23 Ill. App. 2d 313 (1959)
162 N.E.2d 599
Agnes Haldash, also known as Agnieszka Haldas, Appellee,
v.
Mary Widlak, Steve Widlak and Ignacy Haldas, Appellants. Ignacy Haldas, Counter-Plaintiff-Appellant,
v.
Agnes Haldash, Counter-Defendant-Appellee.
Gen. No. 47,765.
Illinois Appellate Court  First District, Second Division.
November 10, 1959.
Released for publication December 22, 1959.
Vincent A. Dowgialo, for appellants.
Donald Hamilton, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE MURPHY.
Affirmed.
Not to be published in full.